Citation Nr: 1116862	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the Veteran relocated during the pendency of this appeal, the RO in Phoenix, Arizona, has assumed jurisdiction.  The Veteran did not request a hearing before the Board.   
 
The (reopened) issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision denied the Veteran's original claim for service connection for a low back disorder, finding no current disability of the low back.

2.  In a letter decision in November 1999, the RO in Waco, Texas, denied the Veteran's application to reopen service connection for a low back disorder, finding that new and material evidence had not been submitted since the September 1997 rating decision.

3.  Evidence received since the November 1999 denial relates to current disability of the low back, a basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 denial of the Veteran's application to reopen service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the November 1999 denial is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the application to reopen service connection for a low back disorder, there is no reason to discuss the impact of the VCAA on the claim to reopen based on new and material evidence. 

New and Material Evidence

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. 
§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In a September 1997 rating decision, the Atlanta RO denied service connection for a low back disorder, finding that the evidence did not show a chronic back disorder, that is, did not show a current diagnosed disability of the low back.  In making this decision, the RO noted a July 1997 VA medical examination report, indicating that the Veteran had low back pain without an underlying low back disability.  Because the Veteran did not appeal the September 1997 rating decision, it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In November 1999, the Waco RO denied the Veteran's application to reopen the previously denied claim for service connection for a low back disorder, finding that the Veteran had not submitted any new and material evidence to allow for the claim's reopening.  In this decision, the Waco RO noted that, other than a statement claiming that he still experienced back pain, the Veteran did not submit any evidence in support of his application.  Because the Veteran did not appeal this decision, it also became final.  Id.  

Reviewing the evidence submitted since the November 1999 denial, in a January 2010 VA medical examination report, a VA examiner, after a physical examination and X-ray study, diagnosed the Veteran as having degenerative disc disease of the lumbosacral spine.  In statements submitted since the November 1999 decision, the Veteran also stated that his currently diagnosed degenerative disc disease was caused by an incident in service.

As noted in the January 2010 VA examination report, the Veteran has a diagnosed disability of the low back, specifically degenerative disc disease.  This is new evidence as it was not submitted prior to the November 1999 decision.  Moreover, as the original September 1997 rating decision denied the Veteran's claim due to the lack of a diagnosed back disability, the January 2010 VA medical examination, indicating a diagnosis of degenerative disc disease, is material as it relates to an unestablished fact of current disability that is necessary to substantiate the Veteran's claim.  

In determining the issue of whether additional evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 510.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the Veteran's statements, indicating a nexus between his currently diagnosed degenerative disc disease and service, are deemed to be credible.  Therefore, the Board finds that the evidence received since the November 1999 RO decision denying the Veteran's application to reopen service connection for a low back disorder is new and material, as it relates to an unestablished fact of a diagnosed back disorder that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim for service connection for a low back disorder will be reopened.  


ORDER

Service connection for a low back disorder is reopened; to that extent, the appeal is granted.


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  As noted above, the Veteran contends that he developed a low back disorder, specifically degenerative disc disease, due to an incident service.  Specifically, in a June 2008 statement, the Veteran reported that he developed a back disorder because he lifted weights during service.  

Reviewing the service treatment records, in a September 1992 service treatment record, the Veteran reported experiencing low back pain for three days after lifting weights.  The diagnosis was mechanical low back pain without spasms. 

In a November 1992 service treatment record, the Veteran reported experiencing low back pain one day after lifting weights.  The service examiner's diagnosis was a mild low back strain.  

In a November 1996 report of his medical history for discharge purposes, the Veteran wrote that he did not have nor had he experienced recurrent back pain.  In a transition medical option statement, written the same day, the Veteran indicated that he wished to waive his opportunity to have a discharge medical examination.  

The Veteran was discharged from service in April 1997.  In April 1997, days after his discharge from service, the Veteran filed a claim for service connection for a low back disorder.  In a July 1997 VA medical examination report, the VA examiner, after performing a physical examination and reviewing an X-ray report, found that the Veteran's lumbosacral spine was normal and entered only low back pain under the diagnosis section.

In a June 2008 statement, the Veteran reported having persistent back pain since discharge from service.  In an October 2008 statement, the Veteran's mother stated that she had observed her son buying heat packs and pain medication for his back since discharge.  

In January 2010, VA afforded the Veteran a VA medical examination to assist with his claim.  The VA examiner reported reviewing the claims file prior to writing his report.  After interviewing the Veteran and performing a physical examination, the VA examiner diagnosed degenerative disc disease.  In writing conclusions, the VA examiner opined that it was less likely than not that the Veteran's current low back disorder was caused by or resulted from service.  In explaining the findings, the VA examiner noted that the Veteran reported having no recurrent back symptoms on his "exit exam."  The VA examiner also noted that there were no spasms, and that the July 1997 X-rays were normal.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the evidence, the Board finds that the January 2010 VA medical examination report is inadequate.  First, the Board notes that the VA examiner based the concluding opinion, in part, on the November 1996 report of medical history in which the Veteran wrote that he did not have nor had he experienced recurrent back pain.  The Board notes that the November 1996 report of medical history was technically was not an "exit exam," as it was not an actual medical examination and was written several months prior to the Veteran's actual separation from service.  The examiner's assumptions about in-service complaints of low back pain, taken as they were only from the November 1996 report of medical history, did not take into account the incidents of low back pain and diagnoses that are documented in the service treatment records.  For example, the September 1992 service treatment record entry that showed low back pain diagnosed as mechanical low back pain, and the November 1992 service treatment record entry that showed low back pain diagnosed as mild low back strain.

In addition, the January 2010 VA examiner's opinion is inadequate because, when providing an etiology opinion for the Veteran's low back disorder, the VA examiner failed to take into consideration the lay statements in the record indicating continuous low back pain after service.  As this is a remand, the Board will not make a decision as to whether the Veteran's claims of continuous back pain since service are credible.  However, in light of the above, the Board finds that, as the January 2010 VA examination report did not at least address the lay evidence of continuous low back pain symptomatology since service, the evidence it relied upon is inadequate.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's lay statements regarding an in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2010 VA medical examination report is found to be inadequate, VA should provide another VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination, conducted by an appropriate VA examiner, for the purpose of determining the diagnosis, likely time of onset, and etiology of the Veteran's  low back disorder.  The VA examiner should be provided with the relevant evidence from the claims file, to include the in-service low back pain and diagnoses and lay statements regarding continuity of symptomatology after service.  An interview of the Veteran regarding the medical history, a medical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner then should address the following questions:
	
a)  Assuming the Veteran experienced continuous symptoms of low back disorder after service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had onset in service or was caused by any incident in service?

b)  Alternatively, assuming the Veteran did not experience continuous symptoms of low back disorder after service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had onset in service or was caused by any incident in service?  In rendering these opinions, please discuss the September 1992 service treatment record entry that showed low back pain diagnosed as mechanical low back pain, and the November 1992 service treatment record entry that showed low back pain diagnosed as mild low back strain.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer the question presented without resort to speculation, the examiner should so indicate, and should state the reason for an inability to provide the requested opinion.

2.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claim for service connection for low back disorder.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


